Citation Nr: 9934998	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  94-35 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected dermatitis and tinea pedis.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February to September 
1991 in support of Operation Desert Shield/Desert Storm.  The 
file does not show that he participated in overseas duty in 
the Southwest Asia Theater of Operations during his period of 
active service.  The service records also indicate that he 
had previously served on periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) from October 
1952 to October 1960, and from April 1977 until April 1990.  
He is presently retired from the Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1992 decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted service connection 
and a noncompensable evaluation for dermatitis and tinea 
pedis (effective from the date following his separation from 
active duty in September 1991), and denied his claims of 
entitlement to service connection for a cervical spine 
disability and for bilateral hearing loss.  

In June 1996, the Board remanded the case to the RO for 
additional evidentiary development, to include obtaining 
relevant medical records and scheduling the veteran for a 
medical examination.  After the aforementioned development 
was accomplished, the RO affirmed its prior denial of a 
compensable evaluation for tinea pedis and entitlement to 
service connection for a cervical spine disability and 
bilateral hearing loss in a May 1999 decision.  The veteran 
was notified of this determination in a June 1999 letter. 



FINDINGS OF FACT

1.  The veteran's osteoarthritis of the cervical spine was 
first shown in active service.

2.  The veteran's bilateral sensorineural hearing loss was 
first noted in June 1982 and was not incurred during any 
period of ACDUTRA.

3.  The veteran's bilateral sensorineural hearing loss 
underwent a permanent increase in severity beyond its normal 
progression during active service in 1991, necessitating his 
use of hearing aids.

4.  Dermatitis is currently manifest by occasional itchiness, 
roughness of the surrounding skin, and exudation around the 
area of the left nipple; tinea pedis is manifest by 
occasional exfoliation, exudation, and itching of the skin of 
his feet. 


CONCLUSIONS OF LAW

1.  A chronic cervical disability, shown as osteoarthritis of 
the cervical spine, was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).

2.  There is clear and unmistakable evidence that the 
veteran's bilateral sensorineural hearing loss occurred prior 
to his entry into military duty in February 1991; the 
bilateral sensorineural hearing loss was aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (1999).

3.  The criteria for a compensable evaluation for service-
connected dermatitis and tinea pedis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.118, Diagnostic Codes 7899-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's Naval Reserve medical records which are 
associated with his claims file cover the period from April 
1977 to his retirement from Naval Reserve service in June 
1994.  The records consist primarily of annual Naval Reserve 
medical examination reports.  

A Naval Reserve medical treatment report, dated in June 1982, 
shows that the veteran complained of onset of tinnitus two 
days earlier while flying in an airplane, but he denied 
having any other associated symptoms.  In mid-June 1982, a 
hearing test was conducted which revealed sensorineural 
hearing loss.  The results of the audiometric examination 
shows that his pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
40
45
LEFT
N/A
20
35
50
50

Naval Reserve annual medical examination reports, dated from 
April 1977 to February 1987, do not show any abnormalities of 
the veteran's cervical spine, nor do they show a diagnosis of 
a chronic musculoskeletal disability affecting this part of 
his body.  All the medical history reports which accompany 
these aforementioned medical examination reports contain no 
mention on part of the veteran of any relevant medical 
history pertaining to his neck and cervical spine.

A February 1987 outpatient treatment report shows that the 
veteran complained of shoulder pain and that he also related 
a history of neck trauma which had occurred approximately 30 
years earlier, when he reportedly injured his neck while 
diving into a wave.  He reportedly suffered three days of 
severe neck pain afterwards.  At the February 1987 treatment 
session, however, he specifically denied having any neck 
pain.  Examination revealed no sites of point tenderness over 
the cervical spine and normal range of motion without pain.  
A special test involving forced flexion of the neck was 
negative.  The assessment was possible cervical radiculitis.  
The report of an October 1987 annual physical examination, 
however, does not show any abnormalities involving his neck 
or cervical spine, nor any diagnosis of a chronic cervical 
spine disability.  On the accompanying medical history 
questionnaire, he denied having a painful shoulder.  All 
subsequent medical history reports, dated in February 1991, 
July 1991, and two separate history reports both dated in 
June 1994, also show that he denied having a painful 
shoulder.

In February 1991, the veteran was activated for service.  A 
physical examination conducted in February 1991 shows that 
his neck and spine were clinically normal.  On his medical 
history report, the veteran did not indicate that he had any 
relevant medical history pertaining to the musculoskeletal 
system involving his neck and cervical spine, but 
acknowledged having hearing loss.  Prior to this time, the 
veteran denied having any hearing loss in all previous 
medical history questionnaires which accompanied his Naval 
Reserve annual medical examinations. 

A June 1991 Ear Nose Throat (ENT) clinical evaluation report 
shows that the veteran had a history of constant bilateral 
tinnitus since 1982 and that he reported having a one-time 
exposure to acoustic trauma in 1954 when he reportedly was in 
a gun mount on the U.S.S. Iowa, at which time he was not 
wearing any hearing protection.  An audiogram revealed 
bilateral hearing loss which was characterized as mild to 
moderate.

On the authorized audiological evaluation in June 1991, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
40
45
LEFT
15
25
45
50
55

The report of a July 1991 hearing acuity tests shows that the 
veteran had excellent speech discrimination, bilaterally, but 
that he also had a diagnosis of mild-to-severe bilateral 
high-frequency sensorineural hearing loss.  The report shows 
that he was recommended for hearing aids, and that he was 
subsequently provided with hearing aids by the Naval Reserve.

A July 1991 physical examination report shows that the 
veteran's neck and spine were normal, with no complaints of 
neck pain and no indications in the accompanying medical 
history report of any neck problems.  

The report of a VA medical examination which was conducted 
over the period from November 1991 to December 1991 shows 
that the veteran claimed to have been exposed to loud noises 
from 16-inch guns and depth charge explosions during naval 
service in the Korean War, and that he experienced continuous 
tinnitus and hearing loss since an airplane flight en route 
to a naval school in 1982.  He complaints also included 
athlete's foot, skin problems affecting his left nipple 
(manifest by itching), eczema of his left chest, a skin 
condition affecting his groin, and neck pain with limitation 
of neck motion. 

On the authorized VA audiological evaluation in November 
1991, the veteran's pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
36
45
55
LEFT
25
30
50
55
55

Speech audiometry revealed speech recognition ability of 98 
percent in the veteran's right ear and 94 percent in his left 
ear.  The diagnosis was that of bilateral tinnitus and 
bilateral, mild-to-moderately severe sensorineural hearing 
loss.   

VA X-rays of the veteran's cervical spine, conducted in 
December 1991, revealed mild degenerative joint disease, and 
he was subsequently diagnosed as having mild osteoarthritis 
of the cervical spine.  Dermatological examination shows that 
he had a history of tinea pedis which responded well to 
treatment with topical antifungal medications and that he had 
dermatitis around the area of his left nipple which had 
reportedly been present since April 1991.  The left nipple 
was described as being itchy, with the surrounding skin being 
rough to the touch and oozing.  Also noted was seborrheic 
keratosis of his left temple area.  

Three written statements from the veteran's witnesses were 
received by the RO in December 1991.  The witnesses, who were 
fellow servicemen who served with the veteran during his 
period of active duty from February to July/August 1991, 
confirmed that they each noticed that the veteran appeared to 
have developed a hearing problem during this period of active 
duty.  One letter, from the veteran's commanding officer, 
shows that the commanding officer urged the veteran to have 
his hearing examined by a naval hospital.  All three letters 
show that the veteran was subsequently provided hearing aids 
during active duty.

The report of the veteran's Naval Reserve retirement 
examination, conducted in early June 1994, shows normal 
findings on clinical evaluation of his neck and spine.  Other 
than reporting a history of removal of a cyst from the back 
of his neck when he was 41 years old, the veteran did not 
indicate in the accompanying medical history report that he 
had any other neck problems.  Approximately two weeks 
afterwards, in mid-June 1994, the veteran submitted  another 
Naval Reserve medical history report which also did not show 
that he had any specific neck problems.  

The transcript of a January 1995 RO hearing shows that the 
veteran testified that he developed bilateral tinnitus in 
1982, during a period of ACDUTRA, while flying on Naval 
Reserve business, and that shortly thereafter his hearing 
acuity was tested and the test results showed bilateral 
hearing loss.  He reported that he was recommended hearing 
aids in 1982, but that he did not elect to obtain them at 
that time.  He stated that he had been issued hearing aids 
while on active duty in 1991 and that he had worn them ever 
since.  He further testified that during his period of active 
duty in 1991, he was stationed stateside at a naval facility 
in Philadelphia.  He reported that in his adult work life, 
his primary occupations were in noise-free office 
environments, including when hearing loss was first noted in 
1982.  
 
The report of an April 1998 VA skin examination shows that 
the veteran had a history of oozing, dryness, and fissuring 
of his left nipple in 1991, and that he complained of 
experiencing occasional itching of his left nipple, which he 
treated with skin lotion.  A history of athlete's foot since 
1952 was also noted, with symptoms which were worse in the 
summer or during humid weather.  The veteran described his 
active athlete's foot as manifested by itching skin lesions, 
skin peeling, with occasional breaking open of the skin with 
oozing, painful fissuring, primarily between the 4th and 5th 
toes, and occasional odor.  No crusting was reported.  The 
veteran denied that the athlete's foot interfered with his 
daily activities or his work, but he stated that it caused 
him discomfort when he wore shoes.  

Physical examination of the veteran's skin revealed no active 
lesion of the left nipple at that time.  There was well-
demarcated erythema of his groin, bilaterally, with an 
annular margin, and clear feet.  The diagnoses were history 
of recurrent dermatitis of the left nipple with xerosis and 
itching, chronic, itchy tinea cruris and recurrent tinea 
pedis, worse in summer or in humid weather.  The examiner 
stated that the veteran's tinea pedis was manifest by 
recurrent exfoliation, exudation, and itching, but with no 
crusting.  The examiner did not characterize the lesions to 
be repugnant, extensive, or disfiguring.  He also did not 
find any systemic or nervous manifestations associated with 
the lesions, nor did they interfere with his daily activities 
or his ability to work.

Analysis

Cervical spine disability

The veteran's medical records first show evidence of 
osteoarthritis of the cervical spine approximately three 
months after his separation from active service in September 
1991.  His claim of entitlement to service connection for a 
cervical spine disability is therefore well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a), in that it is not 
inherently implausible.  Relevant evidence has been properly 
developed with respect to this claim, and no further 
assistance is required to comply with VA's duty to assist.  
Id.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if it 
becomes manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for arthritis is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Here, there is no evidence of a chronic cervical spine 
disability during the entire period of time in which the 
veteran was in the Naval Reserve prior to 1991.  From 
February 1991 to September 1991, he served on active duty for 
a period of over six months in support of Operation Desert 
Shield/Desert Storm.  Approximately three months after 
discharge from this period of active duty, an X-ray study 
revealed, for the first time, mild osteoarthritis of the 
cervical spine.  

Although the subsequent 1994 Naval Reserve retirement 
examination does not indicate the presence of a chronic 
cervical disability, the Board finds that the evidence is at 
least in equipoise regarding the merits of this claim.  The 
veteran will therefore be given the benefit of the doubt, and 
his claim of service connection for osteoarthritis of the 
cervical spine is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
3.102. 

Bilateral hearing loss

With regard to the hearing loss claim, under these 
circumstances, in order for the claim for service connection 
based on aggravation to be well-grounded, there must be 
competent evidence (lay or medical, as appropriate) of:  (1) 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of aggravation of a disease or 
injury in service; and (3) a nexus between the current 
disability and the in-service injury or disease.  See Maxson 
v. West, 12 Vet. App. 453 (1999).  In the present case, the 
veteran acquired hearing aids during active duty in 1991, 
which he did not use prior to that time, thus indicating a 
worsening of his pre-existing hearing loss condition.  His 
claim of entitlement to service connection for bilateral 
hearing loss, therefore, is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a), in that it is not inherently 
implausible.  Relevant evidence has been properly developed 
with respect to this claim, and no further assistance is 
required to comply with VA's duty to assist.  Id.

The evidence shows that the veteran's bilateral hearing loss 
was first noted in a June 1982 audiometric examination which 
was conducted following the veteran's complaint of onset of 
tinnitus.  The veteran's hearing acuity was shown to be 
advanced, as pure tone thresholds, in decibels, exceeded 25 
decibels in both ears at 2000, 3000, and 4000 Hertz.  
Specifically, at 2000, 3000, and 4000 Hertz, his pure tone 
threshold in his right ear was 30 decibels, 40 decibels, and 
45 decibels, respectively.  At 2000, 3000, and 4000 Hertz, 
his pure tone threshold in his left ear was 35 decibels, 50 
decibels, and 55 decibels, respectively.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater.  See 38 C.F.R. § 3.385.  

Prior to June 1982, there was no evidence that the veteran 
had a chronic hearing disability, and the 1982 audiogram's 
findings do not indicate that the hearing loss was incurred 
during the brief period on which the veteran was on ACDUTRA, 
due to the magnitude of the hearing loss shown on testing and 
because he did not allege exposure to any acoustic trauma 
during ACDUTRA at that time.  In fact, the veteran testified 
at a January 1995 RO hearing that his adult professional life 
was spent in working in quiet office environments.  The 
findings of the 1982 audiogram, with its diagnosis of 
bilateral sensorineural hearing loss, is also clear and 
unmistakable evidence which establishes the presence of a 
chronic hearing loss condition prior to his entry into active 
duty in February 1991.  In addition to this, at the time of 
his entry into active duty, the veteran acknowledged having 
hearing loss on his February 1991 medical history report.  
Therefore, the presumption of soundness with regard to his 
hearing acuity for his six-month period of active duty in 
1991 is expressly rebutted by the aforementioned evidence.  
See 38 C.F.R. § 3.304(b).

In order for the veteran to prevail in his present appeal, he 
must demonstrate that his impaired hearing was aggravated 
during his period of active duty in 1991.  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).

The medical evidence shows that in July 1982, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
40
45
LEFT
N/A
20
35
50
50

During active duty in June 1991, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
40
45
LEFT
15
25
45
50
55

This evidence indicates that during active duty in 1991, 
there was a noticeable increase in the severity of the 
veteran's bilateral sensorineural hearing loss as compared 
with the audiometric examination of 1982.  There is also the 
evidence that the veteran's hearing loss was productive of a 
degree of impairment sufficient to warrant the issuance of 
hearing aids by his service department so that he could 
continue to effectively perform his military duties.  The 
hearing aids were issued to him in June 1991, following the 
audiogram findings of that same month, approximately 4 months 
after entering active duty.  The veteran's hearing testimony 
and the facts presented in his medical records show that 
prior to service in 1991 he did not use hearing aids.  

Although the veteran reported in his oral testimony that he 
had been recommended for hearing aids in 1982, he stated that 
he declined to pursue the recommendation and, for the nine 
years prior to June 1991, had apparently been able to 
functional well without need to use them.  It was not until 
several months into his period of active service in 1991 that 
his hearing impairment had evidently increased to the point 
that he was issued hearing aids in order for him to continue 
to effectively performing his military duties.  Although 
there is no indication of his exposure to any aggravating 
factors such as acoustic trauma or a noisy work environment 
during his active service in 1991, the evidence nevertheless 
tends to establish that, during that period, he underwent a 
substantial and permanent increase in his level of impairment 
caused by his hearing loss.  Thereafter, the medical evidence 
does not present any evidence which establishes that this 
increase in severity of his impaired hearing acuity was due 
to the natural progress of the condition.  

In the absence of any clear and unmistakable evidence to 
rebut the presumption of aggravation, the Board finds that 
the veteran's pre-service hearing loss underwent an increase 
in severity during his active service in 1991 and allow his 
claim of service connection for this disability.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Dermatitis and tinea pedis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's service-connected dermatitis and tinea pedis is 
evaluated on the basis of eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806.  A noncompensable evaluation for 
eczema is warranted where the skin disorder is manifest by 
slight, if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation is 
warranted where the skin disorder is manifest by exfoliation, 
exudation, or itching, if involving an exposed surface or an 
extensive area.  A 30 percent rating is warranted where there 
is constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating, which is the 
highest rating provided by the schedule, is warranted where 
the evidence demonstrates ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or if 
the skin disorder is exceptionally repugnant. 

VA examination of the veteran's skin in December 1991 
revealed a history of tinea pedis which responded well to 
treatment with topical antifungal medications, and dermatitis 
around the area of his left nipple manifest by itchiness, 
with the surrounding skin being rough to the touch and 
oozing.  

The report of an April 1998 VA skin examination shows that 
the veteran had a history of oozing, dryness, and fissuring 
of his left nipple in 1991, and that he complained of 
experiencing occasional itching of his left nipple, which he 
treated with skin lotion.  Physical examination of the 
veteran's skin revealed no active lesion of the left nipple 
at that time.  Examination also revealed clear feet.  The 
examiner stated that the veteran's tinea pedis was, when 
active, reportedly manifest by recurrent exfoliation, 
exudation, and itching, but with no crusting.  The examiner 
did not characterize the lesions to be repugnant, extensive 
or disfiguring.  He also did not find any systemic or nervous 
manifestations associated with the lesions, nor did they 
interfere with his daily activities or his ability to work.

The evidence does not indicate that assignment of a 
compensable evaluation for the veteran's service-connected 
dermatitis and tinea pedis is warranted.  Although his left 
nipple was manifest by itchiness and exudation on examination 
in December 1991, the area affected by dermatitis (i.e., his 
left nipple) was very small and was not normally an exposed 
area as it may be presumed that the veteran, who testified 
that he works in a professional, office-type environment, 
regularly wears shirts at his workplace.  Further, at the 
April 1998 examination the dermatitis of his left nipple was 
asymptomatic.  

With regard to his tinea pedis, no active tinea pedis was 
indicated on examination in December 1991.  Although the 
veteran reported having a history of recurrent exfoliation, 
exudation, and itching, his feet were normal in appearance 
and asymptomatic during the examination in 1998.  Even with 
active symptoms, the feet, being usually enclosed by clothing 
such as socks and shoes during daytime hours, are not exposed 
areas within the meaning of the schedule.  The Board also 
notes that the skin of human feet does not cover a large 
surface area and thus do not meet the definition of an 
"extensive area" as provided in the rating schedule.  
Additionally, the physician who conducted 1998 examination 
did not characterize the veteran's tinea pedis as having been 
manifested by lesions which were repugnant, extensive or 
disfiguring, and he did not find any systemic or nervous 
manifestations associated with the lesions, nor conclude that 
they interfered with the veteran's daily activities or his 
ability to work.  In view of these facts, the noncompensable 
evaluation currently assigned for the dermatitis and tinea 
pedis is appropriate.  The veteran's claim for a compensable 
rating must therefore be denied.  

This case is based on an appeal of the rating assigned by an 
August 1992 RO decision, which granted the veteran's original 
claim of service connection for dermatitis and tinea pedis, 
effective from his date of separation from active duty in 
September 1991.  Consideration must therefore be made 
regarding whether or not the case requires referral to the RO 
for separate ratings assigned for his service-connected 
testicular disability for separate periods of time, based on 
the facts found; a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds, 
however, that such a referral is not warranted with regard to 
the rating issue on appeal because the noncompensable 
evaluation currently assigned is based on the most severe 
disability picture presented by the medical evidence 
associated with the record, which preceded and encompassed 
the effective date of the award for service connection for 
the skin disability to the present time.


ORDER

Service connection for osteoarthritis of the cervical spine 
is granted.

Service connection for bilateral sensorineural hearing loss 
is granted.

An increased (compensable) evaluation for service-connected 
tinea pedis is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

